Upon a writ of error and supersedeas to a judgment of the Circuit Court of Pulaski county, pronounced at the February term, 1929.
This cause which is pending in this court at its place of session at Staunton, having been fully heard and determined at said place of session; this day came here the plaintiff in error, by counsel, as well as the Attorney General on behalf of the Commonwealth, and- the court having maturely considered the transcript of the record of the judgment aforesaid and arguments of counsel, and being equally divided in opinion as to the judgment to be entered in the premises, and in pursuance of the act of Assembly in such eases made and provided it is considered that the said judgment be affirmed, and that the plaintiff in error pay to the defendant in error thirty dollars damages and also her costs by her expended about her defense herein.
Which is ordered to be entered in the order book here, and forthwith certified to the said circuit court.